DETAILED ACTION
Claims 1-18 are pending. Claims 1 and 8 are amended. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on August 10, 2021.  As directed by the amendment: claims 1 and 8 have been amended and claims 16-18 have been added.  Thus, claims 1-18 are presently pending in this application. Claims 8-15 are withdrawn from consideration.
Applicant’s argument regarding the specification overcomes the specification objection.
Applicant’s amendment to the claims has not overcome the 35 USC §103 rejection.
Response to Arguments
Applicant’s arguments with respect to the specification have been fully considered and are persuasive.  The objection of the specification has been withdrawn. 
Applicant's arguments filed August 10, 2021 have been fully considered but they are not persuasive. Applicant argues that Connelly and Baker do not disclose the particular ranges claimed.  The examiner does not dispute that the ranges are not explicitly recited, but has utilized an obviousness type rejection.  There is no criticality for the claimed ranges in the specification, and it appears that the use of any of such . 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Connelly (US 20120204321) in view of Baker (US 20150128324).
Regarding claim 1, Connelly describes a safety glove (glove 20), comprising: a knitted inner shell (knitted work glove, para. 0017); a first coating covering an exterior surface of the knitted inner shell (shell is dipped, forming a coating, and glove can be fully coated, para. 0102); a plurality of guard members (cushions 52-72, para. 0102) disposed on the first coating (can be coated prior to application onto the glove, para. 0102, may be dipped prior to and/or after cushions are affixed); a second coating covering the first coating and the plurality of guard members (coating both before (first coating) as well as after (second coating), application of guard members, para. 0102).

In related art for gloves, Baker describes spraying grit materials onto a palm (para. 0057) and then covering this portion with another layer (para. 0057, re-dipped, PVC polymer, para. 0077) such that only a portion includes the layer with both grit and polymer.
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the glove of Connelly to include the grit-containing layer of Baker to provide slip resistance when gripping equipment and articles (para. 0057, Baker).
Connelly does not explicitly describe wherein the plurality of guard members are 5% to 60% by weight of the safety glove, however Connelly does describe that various thicknesses of cushions may be provided (para. 0102) and that various impact foam can be used when optimal protection against blunt force is desired (para. 0102).  Because the thickness is described as being changed without regard to the density, the total weight of the cushions can increase or decrease based on the desired protection, which would therefore change the weight percentage of the cushions when compared to the weight of the glove. 
Therefore while Connelly does not explicitly describe that the plurality of guard members are 5% to 60% by weight of the glove, it would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to have utilized guard members that are between 5% and 60% by weight of the safety glove depending on the comfort desired by the particular user for the particular field, since it 
Regarding claim 2, the glove of Connelly as modified includes wherein the knitted inner shell (20) is formed from a combination of aramid fibers, cotton fibers, and glass fibers (formed from cotton, aramids, glass fibers, among other components, and combinations thereof, para. 0021).  
Regarding claim 3, the glove of Connelly as modified includes wherein the first coating is formed from a PVC material (polymer dip coatings usually made of polyvinylchloride, para. 0094).  
Regarding claim 4, the glove of Connelly as modified includes wherein the plurality of guard members (52-72) is formed from a TPR material (describes utilizing thermoplastic rubber for injection mold, para. 0022, which is utilized to form the cushions, para. 0025).  
Regarding claim 5, the glove of Connelly as modified includes wherein the second coating is formed from a PVC material (polymer dip coatings usually made of polyvinylchloride, para. 0094).  
Regarding claim 6, the glove of Connelly as modified includes wherein the third coating (PVC coating and grit from Baker, paras. 0057, 0077) is formed from a mixture 
Regarding claim 16, the glove of Connelly as modified describes the limitations of claim 16 does not explicitly describe wherein the plurality of guard members are 10% to 50% by weight of the safety glove, however Connelly does describe that various thicknesses of cushions may be provided (para. 0102) and that various impact foam can be used when optimal protection against blunt force is desired (para. 0102).  Because the thickness is described as being changed without regard to the density, the total weight of the cushions can increase or decrease based on the desired protection, which would therefore change the weight percentage of the cushions when compared to the weight of the glove. 
Therefore while Connelly does not explicitly describe that the plurality of guard members are 10% to 50% by weight of the glove, it would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to have utilized guard members that are between 10% and 50% by weight of the safety glove depending on the comfort desired by the particular user for the particular field, since it has been held that differences in material properties will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating the criticality of such properties.  See MPEP 2144.05.  Furthermore, the specification provides no criticality for how this specific percentage is arrived at.  The specification provides no more than guard members “may form” the a particular weight, but does not describe why this is beneficial or why these ranges were chosen.

Therefore while Connelly does not explicitly describe that the plurality of guard members are 25% to 35% by weight of the glove, it would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to have utilized guard members that are between 25% and 35% by weight of the safety glove depending on the comfort desired by the particular user for the particular field, since it has been held that differences in material properties will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating the criticality of such properties.  See MPEP 2144.05.  Furthermore, the specification provides no criticality for how this specific percentage is arrived at.  The specification provides no more than guard members “may form” the a particular weight, but does not describe why this is beneficial or why these ranges were chosen.
Regarding claim 18, the glove of Connelly as modified describes the limitations of claim 18 does not explicitly describe wherein the plurality of guard members are 5% to 10% by weight of the safety glove, however Connelly does describe that various 
Therefore while Connelly does not explicitly describe that the plurality of guard members are 5% to 10% by weight of the glove, it would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to have utilized guard members that are between 5% and 10% by weight of the safety glove depending on the comfort desired by the particular user for the particular field, since it has been held that differences in material properties will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating the criticality of such properties.  See MPEP 2144.05.  Furthermore, the specification provides no criticality for how this specific percentage is arrived at.  The specification provides no more than guard members “may form” the a particular weight, but does not describe why this is beneficial or why these ranges were chosen. 
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Connelly (US 20120204321) in view of Baker (US 20150128324) and Scott (US 20140039422).
Regarding claim 7, the glove of Connelly as modified includes wherein the plurality of guard members (52-72) is sewn onto the first coating and the inner shell 
Connelly does not explicitly describe that the thread is nylon. 
In related art for forming garments, Scott describes that nylon thread is known to have high durability (para. 0063).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the thread of Connelly to be nylon to that the stitch durability would remain strong through repeated use. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hofeldt (US 20120117704) recites that the shape and cushioning characteristic of a glove may be changed to accommodate different cushioning needs.  
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clint Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/ALISSA L HOEY/Primary Examiner, Art Unit 3732